BlackRock Balanced Capital Fund, Inc. Supplement to the Statement of Additional Information dated August 27, 2010 The following changes are made to the Statement of Additional Information of BlackRock Balanced Capital Fund, Inc. (the Fund). The section entitled Management and Advisory Arrangements is revised as set forth below. All references to Curtis Arledge are hereby removed. The subsection entitled Information Regarding Portfolio Managers  Other Funds and Accounts Managed is revised to add the following information with respect to the Fund as of August 5, 2010: Number of Other Accounts Managed and Assets by Account Type Number of Other Accounts and Assets for Which Advisory Fee is Performance-Based Name of Portfolio Manager Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Rick Rieder 14 4 1 0 0 0 $9.02 Billion $1.63 Billion $76.4 Million $0 $0 $0 Eric Pellicciaro 20 2 0 0 1 0 $12.8 Billion $425.4 Million $0 $0 $192.5 Million $0 The subsection entitled Information Regarding Portfolio Managers  Fund Ownership is revised to add the following information with respect to the Fund as of August 5, 2010: Portfolio Manager Dollar Range Rick Rieder None Eric Pellicciaro None Shareholders should retain this Supplement for future reference. Code# SAI-10044-0810-SUP
